DETAILED ACTION

Claim Status
Claims 1-7, 9-11, 15-19, 22 is/are pending.
Claims 1-7, 9-10, 15-19, 22 is/are rejected.
Claim 11 is/are withdrawn from consideration.
Claims 12, 14 is/are previously cancelled by Applicant.
Claims 8, 13, 20-21 is/are cancelled by Applicant in the Claim Amendment filed 06/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The objections to claims 4-5 in the previous Office Action mailed 03/10/2021 have been withdrawn in view of the Claim Amendments filed 09/10/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 15-19, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear what constitutes a “coil-coated article” -- i.e., how many coatings and which coatings must be applied to a substrate by coil coating to be considered a “coil-coated article”.  Is a single coil-coated layer sufficient to make an article “coil-coated” (and if so, which one coating)?  Or do all coatings present in the article must be applied by coil coating?  For the purposes of this Office Action, an article is deemed to be a “coil-coated article” if any one or more coating layer(s) in said article are formed by coil coating.  
 	Claim 1 is vague and indefinite because the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “a second coating… at a dry film thickness of 20-40 µm”, and the claim also recites “the second coating comprising a cured film of dry film thickness of about 20 to 30 µm “ which is the narrower statement of the range/limitation.
 	Claim 1 is vague and indefinite because the limitation “wherein the second composition contains no pigment” appears to be inconsistent with the previously recited limitation “a second composition including… platelet-shaped particles of metal oxide-coated borosilicate glass flakes” because the glass flakes are reasonably characterized as “effect pigments” used to provide a sparkle finish, and therefore would be prohibited by the blanket limitation “contains no pigment”.  The Examiner suggests Applicant amend this claim language to exclude pigments other than the recited borosilicate glass flakes.
	Claims 2-7, 9-10, 15-19, 22 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9-10, 15-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	BYERS ET AL (US 2003/0190434),
	and in view of STONEBERG (US 4,314,004),
	and in view of KUNTZ ET AL (US 2012/0070673),
	and in view of MATHIAS ET AL (US 2013/0216597).
	and in view of SAITO (US 6,602,934). 
	BYERS ET AL ‘434 discloses coated articles comprising:
• a metal substrate (e.g., for automotive components, etc.);

• a primer coating which is typically applied via coil coating;

• a colored base coat layer (corresponding to the recited “first coating”) formed from any base-coat compositions (e.g., solvent-based, etc.) known in the art and further contains one or more pigments in preferred amounts of 1-25 wt%, wherein the base coat layer has a typical preferred thickness of 2.54-50.8 microns;

• a transparent topcoat layer (corresponding to the recited “second coating”) formed a clear-coat composition (e.g., solvent-based, etc.) known in the art and/or commercially available (e.g., LUMIFLON 552, etc.), an effect pigment in typical preferred amounts of up to 5 wt%, and optionally other additives or auxiliaries well known in the coating art (e.g., other resins, etc.).

(entire document, e.g., paragraph 0002-0003, 0008-0018, 0027-0028, 0037-0039, 0051-0053, 0075-0080, 0084-0087, 0091, etc.)  However, the reference does not specifically disclose a range for topcoat layer thickness or metal oxide-coated borosilicate glass flakes. 
	STONEBERG ‘004 discloses that it is well known in the art to use: (i) solvent-based clear-coat compositions comprising fluorocarbon resin (e.g., but not limited to, polyvinylidene fluoride, etc.); and (ii) solvent-based pigmented base-coat compositions comprising fluorocarbon resin (e.g., but not limited to, polyvinylidene fluoride, etc.) and 3-55 vol% colored pigments; to form durable multilayer coating systems (e.g., for pre-primed metal substrates) useful for outdoor applications, wherein conventional coating additives can be incorporated into the clear-coat and/or base-coat compositions. (line 5-63, col. 1; line 4-49, col. 2; line 39-53, col. 3; line 10-15, col. 4; etc.) 
	KUNTZ ET AL ‘673 discloses that it is well known in the art to incorporate 0.01-1 wt% transparent effect pigments (e.g., comprising borosilicate support flakes coated with metal oxide coatings, wherein the support flakes and the metal oxide coatings have a light transmittance of at least 60%, preferably at least 90%; etc.) with a typical particle size of 2-500 microns (preferably 10-100 microns) in typical amounts of 0.01-1 wt% in clear coat compositions in order to provide clear coat layers with a sparkling or glittering visual effect. (paragraph 0001, 0012-0017, 0022, 0025-0043, 0048-0052, 0060, 0063-0070, etc.)
	MATHIAS ET AL ‘597 discloses that it is well known in the art that “borosilicate glass” is a glass flake material known to be useful as substrates for oxide-coated pigments. (paragraph 0001, 0016-0017, 0021, 0037-0038, etc.)
 	SAITO ‘934 discloses that it is well known in the art to: (i) apply fluororesin-based clear coat or topcoat layers in typical preferred dry thicknesses of 20-50 microns; and (ii) apply fluororesin-based base coat layers in typical preferred dry thickness of 5-50 microns; to metal substrates to provide durable colored coatings for various articles (e.g., automotive and vehicle components, coil-coated articles, household appliances, etc.) (line 5-15, col. 1; line 44-59, col. 2; line 29-35, col. 3; line 40-57, col. 6; line 10-65, col. 7; line 32-35, col. 8; etc.
 	Regarding claims 1, 4, 6, 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known and/or commercially available fluororesin-containing clear-coat and fluororesin-containing base-coat compositions as suggested by BYERS ET AL ‘434 and STONEBERG ‘004 to form the colored base coat layer and the topcoat layer in the multilayer coated articles of BYERS ET AL ‘434 in order to produce visually attractive articles with excellent durability and resistance to outdoor exposure.
	Further regarding claim 1, one of ordinary skill in the art would have applied the known and/or commercially available fluororesin-containing clear-coat and fluororesin-containing base-coat compositions in conventional dry layer thicknesses for base coat layers (e.g., 5-50 microns) and clear coat layers (e.g., 20-50 microns) as suggested by SAITO ‘934 to form the multilayer coated articles of BYERS ET AL ‘434.
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known effect pigments (e.g., metal-oxide borosilicate glass flakes, as suggested in KUNTZ ET AL ‘673 and MATHIAS ET AL ‘597 in the topcoat layer of the multilayer coated articles of BYERS ET AL ‘434in order to provide attractive sparkle and/or glitter visual effects.
 	Further regarding claim 1, the use of coil coating is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.
 	Alternatively, further regarding claim 1, since BYERS ET AL ‘434 suggests the use of coil coating to form at least one layer in the multilayer coated articles of BYERS ET AL ‘434, the reference discloses or at least reasonably suggest a “coil-coated article” as recited in claim 1.
 	Regarding claim 3, 5, one of ordinary skill in the art would have utilized known customarily used fluoroolefin-based fluororesin-containing base-coat compositions to form the second clear coat layer in the multilayer coated articles of BYERS ET AL ‘434 in order to optimize the performance properties (e.g., hardness and/or flexibility, impact resistance, abrasion resistance, optical properties, etc.) for specific applications.
	Regarding claims 7, 22, one of ordinary skill in the art would have incorporated effective amounts of known polymeric coating additives in fluororesin-containing clear-coat and/or fluororesin-containing base-coat compositions used to form the colored base coat layer and the topcoat layer in the multilayer coated articles of BYERS ET AL ‘434 in order to optimize the coating characteristics (e.g., acrylic polymers to adjust viscosity, storage stability, dispersibility; polymeric adhesion promoters, etc.) and/or performance properties (e.g., hardness and/or flexibility, impact resistance, abrasion resistance, etc.) for specific coating methods and/or intended usage conditions.
 	Regarding claims 15-19, one of ordinary skill in the art would have selected the amounts and types of binders, absorption-type pigments, and/or transparent effect pigments in the clear-coat and base-coat compositions used to form the colored base coat layer and the second topcoat layer in the multilayer coated articles of BYERS ET AL ‘434 in order to obtain the visual appearance and coloration (as reflected by the L*, a*, b* and flop index) required for specific applications.

Claims 3-6, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BYERS ET AL (US 2003/0190434), in view of STONEBERG (US 4,314,004), and in view of KUNTZ ET AL (US 2012/0070673), and in view of MATHIAS ET AL (US 2013/0216597), and in view of SAITO (US 6,602,934),
 		as applied to claim 1 above, 
	and further in view of YAMABE ET AL (US 4,345,057),
	and further in view of LUMIFLON PRODUCT DATA SHEET - LF-552.
  	BYERS ET AL ‘434 further suggests the use of commercially available fluoropolymer-based clear-coat compositions (e.g., as disclosed in YAMABE ET AL (US 4,345,057) such as LUMIFLON 522 to form clear coat layers containing effect pigments for multilayer coated articles. (paragraph 0006-0018, 0039, 0051-0052, 0075-0078, 0084-0087, etc.)
	YAMABE ET AL ‘057 (cited in BYERS ET AL ‘434) discloses that it is well known in the art to use fluoropolymer copolymers derived from fluoroolefins and alkyl vinyl ether as binders for durable, weather-resistant coating compositions. (line 33-55, col. 1; line 29-47, col. 2; etc.)
 	LUMIFLON PRODUCT DATA SHEET - LF-552 provides evidence that LUMIFLON 552 is a copolymer derived from fluoroethylene and alkyl vinyl ether (FEVE).
	Regarding claims 3-6, 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known customarily used fluororesin-containing clear-coat compositions as suggested by BYERS ET AL ‘434 and YAMABE ET AL ‘057 and LUMIFLON PRODUCT DATA SHEET - LF-552 to form the second clear coat layer in the multilayer coated articles of BYERS ET AL ‘434 in order to optimize the performance properties (e.g., hardness and/or flexibility, impact resistance, abrasion resistance, weather resistance, optical properties, etc.) for specific applications.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 06/15/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	GOTHLICH ET AL (US 2008/0233390) and VRANKEN ET AL (US 5,635,555) and KECK ET AL (US 5,688,698) disclose metal substrates coating with coil-coated primer layers.
 	TAKAHASHI ET AL (US 2006/0057363) discloses clear coat layers containing metal-oxide glass flakes to produce a glittering effect.
	JP 05-138111 and JP 07-228818 and PARSONS ET AL (US 4,82 4,728) disclose multi-layer coating systems utilizing fluorinated resins.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787